Filed 6/21/21
                      CERTIFIED FOR PUBLICATION

      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                               DIVISION FIVE

 LEONARDO CORONA,                               A161369
            Petitioner,
 v.
 SUPERIOR COURT FOR THE CITY                   (City and County of San Francisco
 AND COUNTY OF SAN                             Super. Court Nos. 233118 /
 FRANCISCO,                                    20008870)
            Respondent;
 THE PEOPLE,
     Real Party in Interest.



        San Francisco police arrested Leonardo Corona after he entered a
freestanding garage located on the same property as a house. The
People charged him with first degree burglary, which applies to the
burglary of “an inhabited dwelling house.” (Pen. Code, § 460, subd.
(a).) 1 Corona argues that an uninhabited outbuilding, such as a
detached garage, is not an inhabited dwelling house. We agree.
Corona’s position is consistent with the text and history of the relevant
statutes, over six decades of case law, and our Legislature’s
acquiescence in longstanding precedent.




        1   Undesignated statutory references are to the Penal Code.
                                       1
                             BACKGROUND
                                    A.
      The garage at issue faces the street. The house is behind the
garage. The garage is detached from the house; an unroofed courtyard
separates the two structures. To access the house from the garage, a
visitor must exit the garage, walk across the courtyard, and enter the
house through a separate, locked door. A visitor could also access the
house without passing through the garage by walking through a locked
gate to the side of the garage. At the time of the incident, the garage
contained two vehicles, laundry machines, and other items (e.g., a
bicycle, camp chairs, a rolled up rug) belonging to the residents.
                                    B.
      At the preliminary hearing, Corona argued that the first degree
burglary charge is improper because the detached garage is not part of
the house. Corona also made a motion under section 17, subdivision
(b), requesting that the magistrate reduce the lesser included offense of
second degree burglary to a misdemeanor. The magistrate concluded
that the first degree burglary charge is supported by probable cause
because “the garage was in fact part of the house.” The magistrate did
not rule on the section 17, subdivision (b) motion, reasoning that the
first degree burglary charge could not be reduced to a misdemeanor.
      After the People filed an information charging Corona with first
degree residential burglary under section 459, Corona filed a motion
under section 995 to set aside the burglary charge. He argued that
there is insufficient evidence to support the first degree burglary
charge because he entered an uninhabited, detached garage and that
the magistrate denied him a substantial right by refusing to rule on his


                                    2
section 17, subdivision (b) motion. The superior court indicated that, if
it were to set aside the first degree burglary charge, it would also set
aside the lesser-included second degree burglary charge because “the
case law is pretty clear it is a substantial right” to obtain a ruling on a
section 17, subdivision (b) motion before the information is filed.
However, the court denied Corona’s motion to set aside the first degree
burglary charge and did not rule on the section 17, subdivision (b)
issue.
                                      C.
         Corona filed the instant petition for writ of prohibition. We have
determined that Corona’s motion below and his petition in this court
were timely filed for purposes of obtaining writ review (§§ 999a, 1510)
and that he presented facts persuasively demonstrating the necessity
for writ review. Given the novel issue presented and the likelihood that
it would recur, we decided to address the issue in a published decision.
Accordingly, we issued an order to show cause rather than an
alternative writ because the latter procedure would have allowed the
trial court to reverse the order, potentially making the issue moot.
(Paul Blanco’s Good Car Co. Auto Group v. Superior Court (2020) 56
Cal.App.5th 86, 98-99.)
                                 DISCUSSION
                                      A.
         We agree with Corona that the burglary of an uninhabited
outbuilding, such as a detached garage, is not first degree burglary.
Our review is de novo. (See People v. Tran (2015) 61 Cal.4th 1160,
1166 [statutory construction questions are reviewed de novo]; People v.
Watson (1981) 30 Cal.3d 290, 300 [when facts are undisputed,


                                      3
determination of probable cause to support an information is reviewed
independently], disapproved on another ground by People v. Sanchez
(2001) 24 Cal.4th 983, 991, fn. 3.)
                                      1.
      We first examine the language of the relevant statutes.
      In the definition of burglary (§ 459), the Legislature listed
“house” separately from outbuildings, indicating that the Legislature
did not consider an outbuilding merely to be part of a house. “Every
person who enters any house, room, apartment, tenement, shop,
warehouse, store, mill, barn, stable, outhouse or other building . . . with
intent to commit grand or petit larceny or any felony is guilty of
burglary.” (§ 459.) The statute includes both “house” and common
outbuildings like “barn” and “stable.” (See Ruprecht v. Nicholson
(1928) 88 Cal.App. 762, 765 (Ruprecht) [outbuildings commonly include
barns, sheds, stables, storehouses, and garages].) The statute’s
reference to “outhouse” is particularly significant because it is a
synonym for outbuilding. (Ibid. [“The definition of . . . an outhouse is,
‘A small house or building separate from the main house; an
outbuilding[.]’ ”]; see also People v. Stickman (1867) 34 Cal. 242, 244-
245 (Stickman) [using the terms outhouse and outbuilding
interchangeably].) Under section 459, Corona may have burgled the
garage, but he did not burgle the house. 2


      2 The statute’s inclusion of “room” does not undercut our
interpretation. Although a room can be part of a house, in an ordinary
sense, this does not suggest that the Legislature intended an
“outhouse” to be part of a “house” in section 459. Outhouses, like all
the items on the list other than a “room,” are standalone structures.
(See § 459.) The Legislature included “room” to cover situations that

                                      4
      But section 460, which defines the degrees of burglary, adds a
wrinkle to this analysis by using the peculiar term “inhabited dwelling
house”: “Every burglary of an inhabited dwelling house, vessel . . .
which is inhabited and designed for habitation, floating home . . . or
trailer coach . . . or the inhabited portion of any other building, is
burglary of the first degree.” (§ 460, subd. (a), italics added.) All other
burglaries are second degree. (§ 460, subd. (b).) “ ‘[I]nhabited’ ” means
“being used for dwelling purposes, whether occupied or not.” (§ 459.)
“Dwelling house” is not defined.
      The People do not argue that the garage itself was inhabited.
They argue that the dwelling house included both the house (which was
undisputedly inhabited) and the garage. So Corona’s entry into the
garage was a first degree burglary of an inhabited dwelling house.
      Because the meaning of dwelling house is unclear, we consider
the history of the burglary statutes.
                                     2.
      Under English common law, outbuildings were generally part of
the associated residence—called a dwelling house or mansion house—
provided they were within the curtilage. As an early Supreme Court
case explained: “The dwelling house . . . includes the privy, barn,


the list of structures would not cover. (People v. Garcia (2016) 62
Cal.4th 1116, 1129 (Garcia).) As our Supreme Court has explained, a
burglar who formed the intent to burgle a room after he had already
entered a building may be prosecuted for burglary (of the room) even if
he lacked that intent when he entered the building. (Id. at pp. 1129-
1130.) Also, a burglary of an interior room may be charged separately
from a burglary of the rest of the building if the room is distinct from
the building in a way that makes it similar in nature to the standalone
structures listed in the statute—for example, separate stores in a mall
or separate units of an apartment building (id. at pp. 1127-1128, 1129).
                                      5
stables, cow houses, [and] dairy houses, if they are parcel of the
messuage, though they are not under the same roof or joining
contiguous to it. (1 Hale P.C. 558.) And when a burglary is committed
in one of these outbuildings the indictment may charge the offense as
done in the mansion house. (1 Hale P.C. 557.)” (Stickman, supra, 34
Cal. at p. 244.) The court observed, however, that this view was not
universally accepted by American courts, some of which “limit[ed] the
dwelling house to the building actually inhabited, to the exclusion of
outhouses, though within the same inclosure.” (Id. at pp. 244-245.)
The court did not say which definition of dwelling house prevailed in
California.
      California’s first burglary statute, enacted in 1850, applied to a
“dwelling house” and also “any other house whatever.” (Stats. 1850, ch.
99, § 58, p. 235; Stickman, supra, 34 Cal. at p. 245.) Stickman
explained that “house” means “ ‘housed in,’ ” that is, any building with
walls and a roof, regardless of its use. (Stickman, supra, 34 Cal. at p.
245.) Obviously, this could include outbuildings or any other
standalone structures, but the statute did not specify whether a
dwelling house includes outbuildings. In 1858, the Legislature
replaced “dwelling house” with “any house, room, apartment or
tenement” to clarify a point unrelated to our issue. (Ibid.; Stats. 1858,
ch. 245, § 1, p. 206.)
      Not long after, however, the Legislature enacted a housebreaking
statute that listed both dwelling house and outbuildings separately,
indicating that the term dwelling house does not include outbuildings.
(Stats. 1864, ch. 114, §1, p.104 [prohibiting breaking and entering, in
the daytime, of “any dwelling house, shop, warehouse, store, mill, barn,


                                    6
stable, outhouse, or other building”]; see also 1872 Pen. Code, § 461
[defining housebreaking by reference to entering “any dwelling house,
shop, warehouse, store, mill, barn, stable, outhouse, other building,
vessel, or railroad car”].) Likewise, in 1875, the Legislature expanded
the list of structures in the definition of burglary so that it covered not
only houses but also the same outbuildings included in both the
housebreaking statute and the present section 459. (Code Amends.
1875-1876, ch. 56, § 1, p. 111 [adding “shop, warehouse, store, mill,
barn, stable, outhouse, or other building”].)
      Thereafter, the term dwelling house did not reappear in the
burglary statutes until 1923, when the Legislature added “inhabited
dwelling house” to the first degree burglary statute, section 460.
(Stats. 1923, ch. 362, § 1, p. 747 [defining first degree burglary to
include “[e]very burglary of an inhabited dwelling house or building
committed in the night time”].) In the decades before and after the
1923 amendment, the Legislature periodically refined the text of the
burglary statutes, but none of the changes sheds additional light on the
meaning of dwelling house. 3 The Legislature never defined the term,
at least not in the burglary statutes.


      3 See 1872 Pen. Code, § 459 [defining burglary by reference to
breaking and entering of “any house, room, apartment, or tenement, or
any tent, vessel, water craft, or railroad car”]; Code Amends. 1875-
1876, ch. 56, § 3, p. 112 [replacing housebreaking provision in 1872
Pen. Code, § 461 with a provision specifying the penalties for burglary];
Stats. 1913, ch. 144, § 1, p. 228 [extending burglary in section 459 to
cover entering any “mine, or any underground portion thereof”]; Stats.
1947, ch. 1052, § 1, p. 2452 [extending burglary in section 459 to cover
entering a “trailer coach as defined by the Vehicle Code, vehicle as
defined by said code when the doors of such vehicle are locked, [and]

                                     7
      But it did define “dwelling house” in a contemporaneous arson
statute. This is significant because, historically, both arson and
burglary laws used the term in a similar way. (See Ruprecht, supra, 88
Cal.App. at p. 765; see also In re R.G. (2019) 35 Cal.App.5th 141, 146



aircraft as defined by the Harbors and Navigation Code”]; Stats. 1955,
ch. 941, § 1, p. 1827 [extending first degree burglary in section 460 to
include burglary of a “trailer coach as defined by the Vehicle Code” in
the nighttime]; Stats. 1976, ch. 1139, § 206.5, p. 5120 [revising
definition of first degree burglary in section 460 to include only “[e]very
burglary of an inhabited dwelling house, trailer coach as defined by the
Vehicle Code, or building committed in the nighttime”]; Stats. 1977, ch.
690, § 3, p. 2220 [extending definition of burglary in section 459 to
cover burglary of a “house car” and “inhabited camper,” and adding a
definition for the term “ ‘inhabited’ ” for purposes of the section]; Stats.
1978, ch. 579, § 22, p. 1985 [amending section 459 to make the
definition of “ ‘inhabited ’ ” applicable to the entire chapter]; Stats.
1978, ch. 579, § 23, p. 1985 [amending section 460 to add burglary of
“the inhabited portion of any other building” to the definition of first
degree burglary]; Stats. 1982, ch. 1297, § 1, p. 4786 [amending section
460 to remove the requirement that the burglary be committed in the
nighttime in order to constitute first degree burglary]; Stats. 1984, ch.
854, § 2, p. 2896 [extending definition of burglary in section 459 to
include entering a “locked or sealed cargo container, whether or not
mounted on a vehicle”]; Stats. 1987, ch. 344, § 1, p. 1455 [amending
definition of burglary in section 459 to insert cross-references to
statutory definitions for the terms “vessel” and “aircraft”; adding a last
sentence clarifying when “[a] house, trailer, or portion of a building is
currently being used for dwelling purposes”]; Stats. 1989, ch. 357, § 2,
p. 1475 [adding the words “vessel designed for habitation” to the last
sentence in section 459]; Stats. 1989, ch. 357, § 3, pp. 1475-1476
[extending first degree burglary in section 460 to include burglary of a
“vessel, as defined in the Harbors and Navigation Code, which is
inhabited and designed for habitation”]; Stats. 1991, ch. 942, § 14, p.
4290 [extending definition of burglary in section 459 to include entering
a floating home]; Stats. 1991, ch. 942, § 15, p. 4290 [extending
definition of first degree burglary in section 460 to include burglary of a
floating home, and making technical amendments].)
                                     8
[courts presume the Legislature is “ ‘aware of existing related laws,’ ”
and statutory language must be construed in the “context of related
statutes, harmonizing them whenever possible”].) Like the
housebreaking statute discussed above, the first arson statute
distinguished between a dwelling house and outbuildings, providing
that “[e]very person who shall wilfully and maliciously burn, or cause
to be burned, any dwelling house, kitchen, office, shop, barn, stable,
storehouse, warehouse, or other building . . . shall be deemed guilty of
arson.” (Stats. 1850, ch. 99, § 56, pp. 234-235.) In 1856, the
Legislature defined “dwelling house” for arson purposes to include
attached outbuildings and to exclude detached outbuildings:
      Every house, prison, jail, or other edifice, which shall have
      been usually occupied by persons lodging therein at night,
      shall be deemed a dwelling-house of any person so lodging
      therein; but no warehouse, barn, shed, or other out-house,
      unless used as a dormitory, shall be deemed a dwelling-house
      or part thereof . . . unless the same be joined to, and
      immediately connected with, a dwelling-house.


(Stats. 1856, ch. 110, § 6, p. 132.) Thus, around the same time the
Legislature first used the term in a burglary statute, it embraced the
narrow version of a dwelling house and rejected the more expansive
common law version that merged a house with its outbuildings.
      Nothing in the subsequent history suggests that the Legislature
reversed itself and adopted the expansive version of a dwelling house.
In 1929, six years after the Legislature added “dwelling house” to the
first degree burglary statute (Stats. 1923, ch. 362, § 1, p. 747), the
Legislature enacted different punishments for arson of outbuildings in
a statute that distinguished between outbuildings that were “parcel of
a dwelling house” and those that were not. (See Stats. 1929, ch. 25, § 1,

                                     9
p. 46 [punishing the burning of any “dwelling house, or any kitchen,
shop, barn, stable, or other outhouse that is parcel thereof, or belonging
to or adjoining thereto”]; Stats. 1929, ch. 25, § 2, p. 46 [separately
punishing the burning of “any barn, stable, garage, or other building . .
. not a parcel of a dwelling house.”].) On one hand, the Legislature
equated arson of a house and its outbuildings by punishing them
equally. But the more important lesson, for our purposes, is that the
Legislature continued to use the term dwelling house to refer to a
house, rather than both a house and its outbuildings.
      In short, the statutory history favors Corona’s position that the
burglary of an uninhabited outbuilding is not first degree burglary of a
dwelling house.
                                     3.
      The case law also favors Corona. For decades, courts have
consistently held that first degree burglary may apply when a burglar
enters a structure attached to a residence but does not apply when a
burglar enters a detached, uninhabited structure.
      In the leading case, People v. Picaroni (1955) 131 Cal.App.2d 612
(Picaroni), the court held that burglary of a detached garage was
burglary in the second degree. (Id. at pp. 617-618.) The jury acquitted
the defendant on a first degree burglary charge for burglary of the
dwelling house but found him guilty on the second degree burglary
charge for the detached garage. (Id. at pp. 613, 617-618.) The
defendant raised a double jeopardy argument, contending that “the two
counts of the information charged but one burglary,” and “an acquittal
on one count is a bar to a conviction on the other.” (Id. at p. 617.) The
court rejected this argument, holding that because “the entry of the


                                     10
garage alone would not necessarily be an entry of the inhabited
dwelling,” the burglary of the detached garage was not the same offense
as the burglary of the dwelling house. (Id. at p. 618.) In more than six
decades since Picaroni, no court has questioned this holding.
      Indeed, Picaroni is consistent with the many cases involving
convictions for first degree burglary of structures that are physically
attached to a dwelling house. For example, in People v. Fox (1997) 58
Cal.App.4th 1041 (Fox), which involved an attached garage, the court
explained that, if the jury had concluded that the dwelling house was
not inhabited or “the garage was not attached” to the residence, the
jury “would have been obligated to find [the defendant] committed
second degree burglary.” (Id. at p. 1047; accord, People v. Thorn (2009)
176 Cal.App.4th 255, 268 (Thorn).)
      Similarly, in People v. Moreno (1984) 158 Cal.App.3d 109
(Moreno), another attached garage case, the court explained that
“because the fact of attachment was not contradicted, no evidence of
second degree burglary was presented.” (Id. at p. 113; see also People v.
Cruz (1996) 13 Cal.4th 764, 776 (Cruz) [citing Moreno for proposition
that burglary of “an attached garage not having an entrance into the
house” is first degree burglary].)
      In People v. Cook (1982) 135 Cal.App.3d 785 (Cook), the court
rejected the defendant’s argument that his burglary of an attached
garage and enclosed patio did not constitute burglary of a “dwelling
house,” explaining that “[t]he problem with the argument . . . is that
neither the garage nor the patio are separate structures.” (Id. at p.
795.) Distinguishing Picaroni because it involved “an unattached
garage not normally inhabited,” Cook reasoned that “where the garage


                                     11
is an attached and integral part of the house, it is simply one room of
several which together compose the dwelling.” (Id. at p. 796.)
      The People largely ignore the distinction between attached and
detached structures. Citing cases involving attached structures, they
argue that a detached garage is part of a dwelling house if the two
structures are physically close and functionally connected.
      First, no case holds that first degree burglary applies to a garage
or other outbuilding that is merely close to a house, not attached. The
People rely on cases like People v. Rodriguez (2000) 77 Cal.App.4th
1101, 1107 (Rodriguez), in which the court stated that a structure must
be “ ‘immediately contiguous’ ” to a house to be considered part of an
inhabited dwelling. The court then offered several synonyms for
contiguous: “adjacent, adjoining, nearby or close” and “ ‘touching or
connected throughout.’ ” (Ibid.) The People seize on the word “close,”
but the more common definition is “touching” or “connected.” (See
Oxford English Dict. (2018) [defining “contiguous” to mean “[t]ouching,
in actual contact, next in space; meeting at a common boundary,
bordering, adjoining”].) In other words, attached. The point is
academic, however, because the home office at issue in Rodriguez was
attached to the house. (Rodriguez, supra, 77 Cal.App.4th at p. 1108;
see also id. at p. 1110 [to be part of the residence, a structure must be
“functionally related and structurally attached” to the residence].)
      Second, the functional-connection inquiry serves a purpose in
attached-structure cases that does not apply here. In attached-
structure cases, the burglar entered a room that was physically
attached to a residence but not obviously part of the living space, such
as a garage with no connecting door to the house (Moreno, supra, 158


                                    12
Cal.App.3d at p. 112), a laundry room within an apartment building
(People v. Woods (1998) 65 Cal.App.4th 345, 347-348 (Woods)), a carport
on the ground floor of an apartment building (Thorn, supra, 176
Cal.App.4th at p. 262), or a home office with a separate entrance.
(Rodriguez, supra, 77 Cal.App.4th at pp. 1107-1108.) The question in
these cases is whether there is any reason to treat the room differently
than any other room in the home. (See, e.g., Cook, supra, 135
Cal.App.3d at pp. 795-796.) Courts look for indications that the room
was not only physically attached but also a functional part of the
home’s living space. (See ibid.; Woods, supra, 65 Cal.App.4th at pp.
347-349.) There may be reason to treat the attached room differently
if, for example, the residents did not have access to their garage
because they rented it to somebody else. (Cf. Garcia, supra, 62 Cal.4th
at p. 1128 [burglary of a leased room may be separate and distinct from
the remaining parts of the building]; § 460, subd. (a) [limiting first
degree burglary to “the inhabited portion of any other building”].)
Here, Corona never entered a room of the house. The functional-
connection test is irrelevant.
      Finally, Corona’s position is consistent with the policy underlying
the first degree burglary statute. Section 460 increases the
punishment for burglary of inhabited structures, in recognition of the
need for people to feel safe where they live and the increased danger of
confrontation when an intruder enters that space. (§ 460, subd. (a); see
Cruz, supra, 13 Cal.4th at p. 775; People v. Trevino (2016) 1
Cal.App.5th 120, 125.) Courts interpret section 460 broadly to apply to
many different types of structures where people live, permanently or
temporarily, including hotel rooms (People v. Villalobos (2006) 145


                                    13
Cal.App.4th 310, 321), hospital rooms (People v. Fond (1999) 71
Cal.App.4th 127, 131), and second homes (People v. Hines (1989) 210
Cal.App.3d 945, 950, disapproved on another ground by People v. Allen
(1999) 21 Cal.4th 846, 863-866 & fn. 21; see generally Cruz, supra, 13
Cal.4th at pp 776-777 [citing with approval cases that equate an
“inhabited dwelling house” with a “residence” that people use as
“ ‘sleeping quarters’ ”]). The People, quite rightly, do not argue that the
garage was inhabited.
      While there is certainly a danger that an intruder may provoke a
confrontation with somebody in their own detached garage, the same
could be said for an intrusion into any building where people may be
present. All burglaries pose a danger of confrontation (People v.
Montoya (1994) 7 Cal.4th 1027, 1043), but the Legislature reserved first
degree burglary for inhabited structures. To be sure, the distinction
can be razor-thin between an attached garage (particularly one with no
connecting door) and a detached garage. But that is where the
Legislature drew the line, and we are not at liberty to redraw it. (Cf.
People v. Chavez (2012) 205 Cal.App.4th 1274, 1283 [declining to
extend burglary to fenced, uncovered yards].)
                                     4.
      The Legislature has impliedly accepted the judicial construction
of section 460. (See People v. Ledesma (1997) 16 Cal.4th 90, 100-101.)
In the more than six decades since Picaroni, the Legislature has
amended the statute on seven occasions, including in 1955, just months
after Picaroni was decided. (See Stats. 1955, ch. 941, § 1, p. 1827;
Stats. 1976, ch. 1139, § 206.5, p. 5120; Stats. 1978, ch. 579, § 23, p.
1985; Stats. 1982, ch. 1290, § 1, pp. 4774-4775; Stats. 1982, ch. 1297,


                                    14
§ 1, p. 4786; Stats. 1989, ch. 357, § 3, pp. 1475-1476; Stats. 1991, ch.
942, § 15, p. 4290; see also People v. Jackson (1985) 37 Cal.3d 826, 830
fn.2 [discussing section 460 as amended between 1955 and 1982],
disapproved on another ground by People v. Guerrero (1988) 44 Cal.3d
343, 348, 355-356; Cruz, supra, 13 Cal.4th at p. 770 & fn.3 [discussing
1978, 1982, 1989, and 1991 amendments].) We therefore presume that
the Legislature was aware of, and has acquiesced in, the longstanding
rule that burglary of an uninhabited, detached garage is not first
degree burglary. (Cf. People v. Sparks (2002) 28 Cal.4th 71, 86-87
[“Although the burglary statute historically has been the subject of
frequent amendments, our Legislature has not revised section 459 to
disapprove any of these decisions” interpreting the meaning of the term
“room”].)
      Accordingly, Corona was committed without probable cause, and
he is entitled to have the first degree burglary charge set aside under
section 995, subdivision (a)(2)(B).
                                      B.
      Corona raises an additional contention that the magistrate
denied him a substantial right in failing to rule on his motion pursuant
to section 17, subdivision (b), to reduce the uncharged second degree
burglary offense to a misdemeanor. (See People v. Manning (1982) 133
Cal.App.3d 159, 165-168; Jackson v. Superior Court (1980) 110
Cal.App.3d 174, 177-178.) The superior court did not reach this
question because it erroneously concluded the first degree burglary
charge was proper. Upon issuance of the remittitur, the superior court
should proceed to address this question in the first instance. (See
Mannino v. Superior Court (1983) 142 Cal.App.3d 776, 779.)


                                      15
                              DISPOSITION
      Let a peremptory writ of prohibition issue restraining respondent
superior court from taking any action on the charge of first degree
burglary except to dismiss it. In all other respects, the petition for writ
of prohibition is denied.




                                    16
                                        _______________________
                                        BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
RODRIGUEZ, J. *



A161369




     * Judge of the Superior Court of Alameda County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                 17
City and County of San Francisco Superior Court, Case Nos. 233118 /
20008870

Magistrate: Hon. Cecilia P. Castellanos
Trial Judge: Hon. Brendan Conroy

Manohar Raju, Public Defender, Matt Gonzalez, Chief Attorney,
Herman J. Holland, III and Oliver Kroll, Deputy Public Defenders, San
Francisco Public Defender’s Office, for Petitioner

Chesa Boudin, District Attorney, Maria Shih, Assistant District
Attorney, San Francisco District Attorney’s Office, for Real Party in
Interest




                                   18